Citation Nr: 1047564	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-24 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for pseudofolliculitis 
barbae.

3.  Entitlement to service connection for a skin disorder of the 
groin, legs, and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1965.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from an October 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).

In December 2004, the Veteran submitted a claim of entitlement to 
service connection for eczema on the groin, legs, and feet, and 
the RO adjudicated the issue as a claim of entitlement to service 
connection for tinea.  The evidence of record includes complaints 
and diagnoses of a variety of skin disorders, including athlete's 
foot, tinea cruris, eczema, jungle rot, and dermatomycosis, among 
others.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding 
that when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled).  In essence, an appellant does not file a 
claim to receive benefits for a particular diagnosis that is 
named on a claims form, but instead makes a general claim for 
compensation for the difficulties posed by the appellant's 
medical condition.  Id.  As such, the Veteran's December 2004 
claim will be addressed herein as captioned above.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking service connection for flat feet, 
pseudofolliculitis barbae, and a skin disorder of the groin, 
legs, and feet.  He claims that the onset of these conditions was 
during his military service.  Based upon its review of the 
Veteran's 


claims file, the Board finds there is a further duty to assist 
the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, 
which requires that the evidence of record "indicates" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. App. at 
83.

Here, the Veteran claims he currently has flat feet, 
pseudofolliculitis barbae, and a skin disorder on the groin, 
legs, and feet that were incurred during his military service.  
He contends that during his basic military training at Fort Knox, 
he started experiencing discomfort in his feet, for which he used 
rolled-up socks or rags under his arches to relieve pressure.  He 
further contends that he continued to experience the same problem 
ever since military service and that he still wears arch supports 
to treat the foot condition.  With regard to pseudofolliculitis 
barbae, the Veteran testified at his September 2006 hearing 
before the RO, that he first started shaving while he was in the 
military and developed razor bumps and ingrown facial hair.  He 
also testified that he continued to experience the same problem 
for his entire adult life and tried many different products 
without much success.  While the medical evidence of record does 
not show a current diagnosis of flat feet or pseudofolliculitis 
barbae, lay evidence may establish the existence of a current 
disorder capable of lay observation, such as varicose veins, 
tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (finding that 


lay person is competent to testify to pain and visible flatness 
of his feet).  Therefore, while a lay person generally is not 
competent to diagnose his medical condition, in this case, as 
flat feet and pseudofolliculitis barbae are conditions observable 
by a lay person, the Board finds that the Veteran's lay 
statements are competent evidence that he currently has flat feet 
and pseudofolliculitis barbae.

Moreover, although the Veteran's service treatment records do not 
reference any foot or facial skin disorder specifically, the 
Veteran's statements and various other lay statements from family 
and friends have reported that the Veteran experienced pain and 
discomfort in his face, feet, and groin ever since he returned 
from his military service.  Layno v. Brown, 6 Vet. App. 465, 469-
70 (1994) (holding that a lay witness is competent to testify to 
that which the witness has actually observed and is within the 
realm of his personal knowledge).  

With respect to the Veteran's claim for a skin disorder of the 
groin, legs, and feet, the record includes a current diagnosis of 
tinea.  Specifically, the most recent diagnosis in July 2010 
noted an assessment of chronic inguinal itch and rash, "most 
likely tinea cruris."  His service treatment records also show 
treatments for a skin condition.  A July 1963 service treatment 
report noted a diagnosis of "dermatophytosis," although it is 
not clear in reference to which part of the body the treating 
physician made such diagnosis.  After separation from service, 
private treatment records reflect that the Veteran was 
hospitalized for infection in the right foot in June 1999 and 
inguinal pain and scrotal swelling, for which epididymitis was 
diagnosed in January 2001.  The Veteran reported that he had 
athlete's foot and intermittent rashes on his legs ever since his 
military service, for which his private dermatologist, Dr. S., 
diagnosed jungle rot.  The Veteran also testified at the 
September 2006 hearing that Dr. S. told him that jungle rot could 
have lied dormant in his body for many years after military 
service.

Overall, however, it is not entirely clear whether the Veteran 
has current diagnoses of flat fleet or pseudofolliculitis barbae.  
In addition, the Board finds the medical evidence ambiguous as to 
whether the Veteran currently has a skin disorder affecting the 
groin, legs, and feet associated with his skin diagnosis in the 
military 


or in post service treatments.  The Veteran has never been 
afforded a VA examination in conjunction with these claims, and 
the Board finds that a VA examination is necessary to adequately 
decide the merits of the claims herein.  McLendon, 20 Vet. App. 
at 83.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for his flat feet, 
pseudofolliculitis barbae, or a skin disorder 
of the groin, legs, and feet, since his 
discharge from the service.  The RO must then 
obtain copies of the related medical records 
that are not already in the claims folder.  
All attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further action 
to be taken by the RO with respect to the 
claim, and (d) that he is ultimately 
responsible for providing the evidence.  The 
Veteran and his representative must then be 
given an opportunity to respond.

2.  Thereafter, the RO must afford the 
Veteran a VA examination to determine the 
current existence and etiology of any flat 
feet found.  The claims file and a copy of 
this remand must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  Any 
indicated diagnostic tests and studies must 
be accomplished.  Following a review of the 
medical 


records in the claims file, as well as the 
Veteran's lay statements, the examiner must 
state whether any current flat feet is 
related to the Veteran's military service.  A 
complete rationale for all opinions must be 
provided.  If the above requested opinion 
cannot be made without resort to speculation, 
the examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
prepared must be typed.

3.  The RO must also afford the Veteran a VA 
examination by a dermatologist to determine 
the current existence and etiology of any 
pseudofolliculitis barbae or a skin disorder 
of the groin, legs, and feet found.  The 
claims file and a copy of this remand must be 
provided to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings must be 
reported in detail.  Any indicated diagnostic 
tests and studies must be accomplished.  
Following a review of the medical records in 
the claims file, as well as the Veteran's lay 
statements, the examiner must state whether 
any current pseudofolliculitis barbae or a 
skin disorder of the groin, legs, and feet is 
related to the Veteran's military service.  
Specifically, the examiner must indicate 
whether the Veteran's currently diagnosed 
skin disorder of the groin, legs, and feet 
represents subsequent manifestations of skin 
condition that was initially diagnosed as 
"dermatophytosis" while in service in July 
1963, or otherwise related to such diagnosis.

A complete rationale for all opinions must be 
provided.  If the above requested opinion 
cannot be made without resort to speculation, 
the examiner must state this and 


specifically explain why an opinion cannot be 
provided without resort to speculation.  The 
report prepared must be typed.

4.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled examination(s) and to cooperate in 
the development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The examination report(s) must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be readjudicated.  If any claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

7.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  Expedited handling 
is required.
No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



